Citation Nr: 0102748	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  96-20 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
gunshot wound of the left chest, with involvement of Muscle 
Group XXI, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for post-operative 
residuals of a gunshot wound of the left chest, with a 
history of retained foreign body, currently evaluated as 30 
percent disabling.

3.  Entitlement to an increased evaluation for intercostal 
neuralgia secondary to a thoracotomy, currently evaluated as 
10 percent disabling.

4.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine as secondary to service-connected 
disability.

5.  Entitlement to a total rating based upon unemployability 
due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
September 1971.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from January and February 1996 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.  These claims return 
to the Board following remand in December 1998 for 
development and clarification.

The veteran requested a Travel Board hearing.  That hearing 
was conducted in Cleveland, Ohio, in April 2000, before the 
undersigned Member of the Board.  The veteran submitted 
additional evidence following this hearing, and has submitted 
a written waiver of the view of that additional evidence by 
the agency of local jurisdiction.  The veteran's waiver is 
valid, and the Board may review the appeal, including the new 
evidence, on the merits.  38 C.F.R. § 20.1304(c) (2000).

The veteran's claim of entitlement to service connection for 
degenerative disc disease, the claim for an increased 
evaluation for post-operative residuals of a gunshot wound of 
the left chest, with a history of retained foreign body, 
currently evaluated as 30 percent disabling, and the claim of 
entitlement to a total rating based on unemployability due to 
service-connected disabilities are addressed in the REMAND 
appended to this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the claims addressed in this decision has been 
obtained.

2.  The veteran's residuals due to a gunshot wound (GSW) with 
injury to Muscle Group XXI are manifested by two scars, both 
non-tender, one adherent to underlying structures for about 
two inches, and by some loss of sensation, but are not 
manifested by loss of strength or function of the muscles.

3.  The veteran's intercostal neuralgia is currently 
manifested by a constant, chronic dull pain in the ribs, 
worsened by coughing or Valsalva maneuver, and by pain with 
deep inspiration.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for residuals of a gunshot wound of the left chest, with 
involvement of Muscle Group XXI, have not been met.  38 
U.S.C.A. § 1155, 5107 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-
99 (2000) (to be codified as amended at 38 U.S.C. § 5107); 38 
C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.40, 4.44, 4.56, 4.73, 
Diagnostic Code 5321 (2000).

2.  The criteria for an evaluation in excess of 10 percent 
for intercostal neuralgia secondary to a thoracotomy have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 C.F.R. §§ 4.1, 4.20, 4.40, 4.45, 
4.124a, Diagnostic Code 8719 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his service-connected Muscle Group 
XXI GSW disability and intercostal neuralgia are more 
severely disabling than the current evaluations reflect.  The 
Board is satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required in order to comply with the duty to assist.  It is 
noted in this regard that the veteran was afforded multiple 
VA examinations.  See generally, Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities.  Ratings are based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1 (2000).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). 

1.  Claim for increased evaluation, GSW, left chest

Historically, the veteran's service medical records reflect 
that he sustained a gunshot wound of the left chest.  By a 
rating decision issued in October 1971, the veteran's injury 
to the left chest, Muscle Group XXI, was evaluated as 20 
percent disabling under Diagnostic Code 5321.  As that 
evaluation has been in effect for more than 20 years, it is a 
"protected" rating which cannot be reduced (except with a 
showing of fraud or other circumstances not present in this 
case).  38 C.F.R. § 3.951 (2000).

38 C.F.R. § 4.73, Diagnostic Code 5321 concerns injuries to 
Muscle Group XXI, muscles of respiration (thoracic muscle 
group).  The Board notes that during the pendency of this 
appeal the rating criteria for muscle injuries were revised.  
See 62 Fed. Reg. 30,327-28 (June 3, 1997).  Where an 
applicable law or regulation changes while a case is pending, 
the version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  Therefore, the veteran's 
increased rating claim will be considered under both the old 
and new law.  

Under both the version of Diagnostic Code 5321 in effect when 
the veteran submitted the claim, and under the regulation as 
revised, a noncompensable evaluation is warranted for slight 
injury to Muscle Group XXI (thoracic muscle group).  A 10 
percent evaluation requires moderate injury.  A 20 percent 
evaluation is warranted for severe or moderately severe 
injury.  This is the maximum rating for this diagnostic code 
under the old and the new rating criteria.  

The veteran's injury to Muscle Group XXI is already evaluated 
as 20 percent disabling, so the maximum schedular evaluation 
available for injury to this muscle group is in effect.  The 
veteran cannot be awarded an evaluation in excess of 20 
percent for this injury except upon a showing that this 
injury presents an exceptional case with extraschedular 
factors.  As the RO noted, VA examination conducted in 
December 1995 disclosed no residual impairment of muscle 
function due to a gunshot wound, and the veteran denied any 
shortness of breath.  VA examination conducted in April 1997 
likewise failed to disclose respiratory impairment or 
limitation of arm and shoulder function, except the veteran's 
complaint that when he takes a deep breath, he has pain.  An 
addendum to that examination reflects that muscle strength 
was 5/5.  The Board notes that the veteran's compliant of 
chest and abdominal pain, including pain with inspiration, is 
addressed in the REMAND attached to this decision.

At his April 2000 hearing before the Board, the veteran 
testified that he had weakness of the muscles around his arm 
and the shoulder joint was very stiff.  He reported that, 
over the last few years, his left arm had lost "a good bit" 
of strength.

Accepting the veteran's testimony as reflecting the current 
severity of the injury to MG XXI, there is nothing in that 
testimony which suggests that the Muscle Group XXI injury 
results in any symptom of disability which is not encompassed 
in the currently-assigned 20 percent evaluation.  The veteran 
has not testified to the presence of any symptoms or factor 
which would warrant referral for consideration of extra-
schedular factors is required.  The veteran has not testified 
that he has any residual of the MG XXI injury that is not 
encompassed in the assigned 20 percent evaluation, the 
maximum schedular evaluation for MG XXI injury.  Accordingly, 
the Board finds that the preponderance of the evidence is 
against an evaluation in excess of 20 percent, and does not 
warrant a referral for extra-schedular consideration.  The 
appeal is denied.

2.  Claim for an increased evaluation for intercostal 
neuralgia

VA clinical records reflect that in April 1991, the veteran 
underwent left thoracotomy with wedge resection of a bullet 
tract, surgery to remove a retained foreign body, identified 
as a bullet, from his left lung, because that bullet had 
started to move in the lung.  Following this surgical 
procedure, the veteran has complained of pain in his ribs.  
By a rating decision issued in July 1992, the veteran was 
awarded service connection for intercostal neuralgia 
secondary to thoracotomy, and that disability was evaluated 
as 10 percent disabling under Diagnostic Code 8719.

Peripheral neuralgia, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the scale provided for injury of 
the nerve involved, with a maximum equal to moderate 
incomplete paralysis.  38 C.F.R. § 4.124.   Peripheral 
neuritis, characterized by loss of reflexes, muscle atrophy, 
sensory disturbances, and constant pain, at times 
excruciating, is also rated on the scale provided for injury 
of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis.  38 C.F.R. § 4.123.

In this case, the veteran's intercostal neuralgia is 
evaluated on the scales provided for the thoracic nerve, at 
38 C.F.R. § 4.124a, Diagnostic Code 8519.  Under the scale 
for evaluation of impairment of the long thoracic nerve, a 30 
percent rating is warranted for complete paralysis of the 
long thoracic nerve with the inability to raise the major arm 
above shoulder and there is a winged scapula deformity of the 
arm, or, for those same findings in the minor arm, a 20 
percent is warranted.  A 20 percent rating is warranted for 
incomplete severe paralysis on either side, and a 10 percent 
rating is warranted for either side where there is moderate 
paralysis.  38 C.F.R. 4.124a, Diagnostic Code 8519.  
 
Evaluating neuritis on this scale results in a maximum 
schedular evaluation of 20 percent, equal to severe 
incomplete paralysis.  Diagnostic Code 8619.  Evaluating 
neuralgia under this scale results in a maximum schedular 
evaluation of 10 percent, equal to moderate incomplete 
paralysis.  Diagnostic Code 8719.

Thus, the veteran is in receipt of the maximum schedular 
evaluation available for neuralgia.  The Board has considered 
whether a higher schedular evaluation for neuritis would be 
appropriate.  However, the medical evidence reflects that the 
diagnosis of neuralgia has been consistently assigned, 
including the diagnoses assigned by the pain clinic at which 
the veteran was initially treated, and there is no medical 
evidence diagnosing neuritis, although some examiners have 
stated that the veteran has a neuropathy.  Thus, the 
preponderance of the medical evidence is against assignment 
of an increased evaluation on the basis that the veteran's 
neuralgia may be evaluated as neuritis.  

The Board has considered whether any other applicable 
diagnostic code would result in an increased evaluation.  The 
Board notes that the veteran is entitled to a separate 
evaluation for any neurologic residuals of the thoracotomy 
other than intercostal neuralgia.  In particular, the Board 
notes that there is medical evidence suggesting that, in 
addition to intercostal neuralgia, the veteran may also have 
residual sympathetic dystrophy (RSD).  The Board notes that 
the issue of service connection for RSD, along with other 
claims, is addressed in the REMAND appended to this decision.  
However, the evidence does not suggest that the evaluation of 
intercostal neuralgia will be affected by the issues 
addressed in the remand.  Thus, remand of the claim of 
entitlement to an evaluation in excess of 10 percent for 
intercostal neuralgia on this basis is not required. 

The Board is unable to identify any alternative diagnostic 
code which would allow an evaluation in excess of the 10 
percent maximum schedular evaluation for neuralgia evaluated 
under Diagnostic Code 8719.  The Board notes that a rating in 
excess of that currently assigned may be granted if it is 
demonstrated that the particular disability presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization so as to render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1).  Because the RO considered the 
applicability of that regulatory provision during the current 
appellate process, the Board has jurisdiction to consider it 
in its deliberations.  See VAOPGCPREC 6-96 (Aug. 1996).  

The veteran has contended that his service-connected 
disabilities result in pain and suffering which prevent him 
from retaining full-time employment, and the evidence of 
record supports that contention.  However, the evidence 
reflects that the veteran has several service-connected 
disabilities, and is seeking service connection for 
additional disabilities.  The evidence reflects that the 
veteran has several disorders which cause pain, other than 
his service-connected long thoracic nerve neuralgia.  The 
evidence reflects that, after the veteran underwent treatment 
for neuralgia, he attempted to attend vocational 
rehabilitation courses, but was unable to continue his 
educational efforts as a result of pain due to a disability 
other than service-connected intercostal neuralgia.  There is 
no evidence that the veteran has been hospitalized for 
treatment of intercostal neuralgia during the pendency of 
this claim.  Although the veteran certainly takes medication 
for control of pain due to intercostal neuralgia, pain is 
contemplated within the diagnostic codes for neuralgia.  

In summary, the evidence reflects that the veteran has 
several disorders which cause pain, other than the 
intercostal neuralgia which is evaluated under the diagnostic 
code for evaluation of thoracic nerve neuralgia.  The Board 
does not find that the pain due solely to the intercostal 
neuralgia at issue, without reference to any other diagnosed 
disorder or disability, is so exceptional in nature as to 
warrant an extraschedular evaluation in excess of 10 percent.  
Thus, the RO's determination that referral to the Under 
Secretary for Benefits or to the Director of Compensation and 
Pension Service was not unreasonable, and further development 
for review of the evaluation of neuralgia under 38 C.F.R. § 
3.321(b)(1) is not required.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).
 


ORDER

Entitlement to an evaluation in excess of 20 percent for a 
gunshot wound of the left chest, with involvement of Muscle 
Group XXI, is denied.

Entitlement to an evaluation in excess of 10 percent for 
intercostal neuralgia secondary to a thoracotomy is denied.  


REMAND

Effective October 7, 1996, during the pendency of the 
veteran's claim for an increased evaluation in excess of 30 
percent for a GSW of the left chest, status post-operative, 
with history of retained foreign body, the diagnostic codes 
and criteria for evaluating pleural cavity injuries such as 
gunshot wounds were revised.  The veteran's left chest GSW 
residuals, which have been rated under Diagnostic Code 6818 
since 1971, must be evaluated under 38 C.F.R. § 4.97, 
Diagnostic Code 6843, at least from the effective date of the 
revised regulation, to determine if the new criteria are more 
favorable to the veteran than the old criteria.  38 U.S.C.A. 
§ 5110; see Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The criteria applicable under Diagnostic Code 6843 require 
evaluation of the severity of the left chest GSW residuals 
based on pulmonary capacity.  The evidence of record, 
including a May 2000 medical statement from the veteran's VA 
primary care physician, N.V.R., M.D., suggests that the 
veteran's pulmonary capacity has become more restricted since 
pulmonary function testing (PFT) was conducted in April 1997.  
The Board notes that the PFT conducted at that time did not 
include assessment of all indicators included in the current 
criteria, such as diffusion capacity (DLCO(SB)).  In order to 
determine which criteria are more favorable, the record must 
include evidence which is sufficient to allow complete 
evaluation under the revised criteria.  Further development 
of this claim is required.

The veteran contends that the service-connected gunshot wound 
of the left chest caused or accelerated onset of degenerative 
disc disease (DDD) of the spine.  A private examiner, C.J.N., 
M.D., provided a September 1995 opinion that the veteran's 
DDD of the spine "started with" the gunshot wound.  A VA 
examiner who conducted an October 1996 examination opined 
that he could not related the veteran's lumbar spine DDD to a 
thoracic injury.  Those two opinions are in direct conflict.  
An opinion provided in August 1996, which reflects that the 
veteran had lumbar and thoracic back spasm, stated that the 
veteran "does indeed have degenerative disc disease in the 
area of his wound to the thoracic spine.  Consequently, I 
cannot relate his degenerative disk to his original service-
connected thoracic wound."  It is not clear to the Board 
what this opinion means.  VA examiners who conducted later 
examinations did not provide opinions as to the relationship, 
if any, between the veteran's DDD and his service-connected 
gunshot wound injuries.  Further, in another August 1996 VA 
examination report, the examiner concluded that it was his 
"considered medical opinion based on his interview and 
examination that there is no relation between injury to the 
long thoracic nerve by gunshot wound and the patient's 
lumbosacral degenerative discs."  However, he also indicated 
that he did not have the veteran's claims file available for 
review.  Further development, including obtaining medical 
evidence and opinion based on a review of the entire 
evidentiary record is required to reconcile and clarify the 
opinions of record.  It is the Board's judgment that another 
examination is required in which the examiner(s) review(s) 
all the evidence and contentions of record and address the 
question of the etiology of the veteran's degenerative disc 
disorder.  38 C.F.R. § 4.2; Green v. Derwinski, 1 Vet. App. 
121 (1991).  The examiners must address the question of 
whether the veteran's service-connected gunshot wound 
residuals, a thoracotomy to remove a retained foreign body, 
or any residual of that thoracotomy, has aggravated the 
degenerative disc disorder.  Allen v. Brown, 7 Vet. App. 439 
(1995).

The examiner who conducted December 1997 VA examination 
concluded that the veteran had reflex sympathetic dystrophy 
(RSD) as a result of a service-connected thoracotomy.  While 
the veteran has not made a specific claim for entitlement to 
service connection for RSD at this time, such is reasonably 
raised from the record on appeal.  However, the veteran is 
seeking an award of TDIU, and the Board will be unable to 
adjudicate that claim until all claims for service connection 
have been adjudicated.  If the veteran does seek service 
connection for RSD, or any other neurologic disorder claimed 
as secondary to the service-connected gunshot wound or 
surgery to remove the retained bullet, the RO should 
adjudicate that claim before returning the claim for TDIU to 
the Board.  

In this regard, the Board notes that completion of appellate 
review as to the claim for TDIU requires that all service-
connected disabilities be evaluated.  The evidence of record 
during the pendency of this appeal includes conflicting 
medical evidence as to whether scars at gunshot wound sites 
and sites of service-connected surgical treatment are or are 
not tender and painful.  Further development of the evidence 
as to the current manifestations of disability due to scars 
is required.  

The Board further notes that the evidence of record during 
the pendency of this appeal including conflicting medical 
evidence as to the location and size of gunshot wound and 
surgical scars.  The Board also notes that the medical 
evidence reflects that at least one scar is within two inches 
from the dorsal spine.  It is not clear whether there has 
been comprehensive review to determine whether any muscle 
group other than Muscle Group XXI has been injured.  Further 
development of this evidence is also required.  

The Board also notes that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the VA 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The RO is also required 
to comply with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107). 

As the combined rating for the veteran's service connected 
disabilities may potentially change upon further evaluation 
of same pursuant to this remand, the issue of whether or not 
the veteran is entitled to a total disability rating based on 
individual unemployability due to service-connected 
disability is inextricably intertwined with the increased 
rating issue and, accordingly, appellate consideration of 
that issue must be deferred, pending the additional 
adjudication requested below.

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers, 
VA and non-VA, who have treated the 
veteran for any service-connected 
disability, or for any disorder for which 
service connection is being claimed, 
December 1997.  After securing any 
necessary release, the RO should obtain 
these records.

2.  The veteran should be afforded a VA 
pulmonary examination, by a respiratory 
specialist if available, to determine the 
current nature and severity of residuals 
of a gunshot wound with retained foreign 
body and thoracotomy for removal of 
retained foreign body.  The claims folder 
should be made available to the examiner 
for review before the examination.  The 
examiner should carefully elicit all of 
the veteran's subjective complaints 
concerning his lungs.  Any necessary 
examination or diagnostic examination 
should be conducted, including, but not 
limited to, pulmonary function testing.  
If pulmonary function testing is not 
completed, the attempts to conduct such 
examination should be described, and the 
respiratory specialist should be 
requested to provide a description of the 
veteran's current lung disabilities, 
including determining whether lung 
disability which may is attributable to a 
retained foreign body or removal of that 
foreign body using the terms, "mild", 
"moderate," "severe," or "pronounced," 
and provide the extent of any 
demonstrated dyspnea.  The examiner 
should set forth all current disorders of 
the lungs or of the muscles or nerves 
affecting the lungs, and provide the 
appropriate medical diagnoses.  Any 
opinions expressed by the examiner must 
be accompanied by a complete rationale. 

3.  The veteran should be afforded VA 
orthopedic and neurologic examination of 
the spine in order to determine the 
etiology of degenerative disc disease of 
the spine.  The claims folder should be 
made available to the examiner for review 
before the examination.  The examiners 
render an opinion as to whether it is at 
least as likely as not that degenerative 
disc disease of the spine is related to 
any injury in service or the residuals of 
gunshot wounds or treatment of gunshot 
wounds incurred in service.  If 
degenerative disc disease of the spine is 
not related any service-connected injury 
or residual, the examiner should state 
whether it is at least as likely as not 
that degenerative disc disease of the 
spine is aggravated or increased in 
severity by any service-connected injury 
or residual thereof.  The examiner should 
attempt to reconcile any conflicting 
medical opinions of record.

4.  If upon clarification from the 
veteran, it is determined that the 
veteran seeks service connection for 
reflex sympathetic dystrophy (RSD), he 
should be afforded neurologic examination 
of the chest and abdomen to determine 
whether diagnosed RSD of the left 
substernal area is still present.  If the 
veteran has RSD of any area of the chest 
or abdomen, the examining physician 
should determine which nerves are 
involved, the manifestations referable to 
disability of each involved nerve and the 
severity of the manifestations.

5.  The veteran should be afforded VA 
examination of all scars due to service-
connected GSWs or residuals of treatment 
thereof.  The claims folder should be 
made available to the examiner for review 
before the examination.  Each service-
connected scar should be described in 
detail, and the examiner should state 
whether the scar is tender or painful or 
whether the veteran has any pain or 
tenderness referable to the scar.  

6.  Inasmuch as the issue of service 
connection of any disorder is deemed to 
be "inextricably intertwined" with the 
issue of entitlement to TDIU, the RO 
should adjudicate all claims of 
entitlement to service connection for any 
claimed disorder prior to adjudicative 
action on the claim for TDIU, and provide 
the appellant and representative, if any, 
notice of the determination and the right 
to appeal.  If a timely notice of 
disagreement is filed, the appellant and 
representative, if any, should be 
furnished with a statement of the case 
and given time to respond thereto.

7.  The RO should assure that the evidence 
of record includes a current evaluation of 
the severity of each of the veteran's 
service-connected disabilities.  The RO 
should then readjudicate all of the issues 
on appeal, and, finally, then readjudicate 
the claim for a total disability rating 
based on individual unemployability 
considering the evidence in its entirety.  
The RO should consider this issue in the 
context of the appellant's employment 
history, educational and vocational 
attainment, and all other factors having a 
bearing on the issue, and provide the 
appellant with a complete statement of 
these factors.  

8.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals


 



